         Case 1:18-cr-00693-RMB Document 308 Filed 05/27/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                     Case No. S6 18 Cr. 693 (RMB)
       - against -
                                                     PETITION AND REQUEST FOR
 HARALD JOACHIM VAN DER GOLTZ,                       ANCILLARY HEARING
                                                     PURSUANT TO 21 U.S.C. § 853(n)
                Defendant


 FONDATION EROL,

                Claimant-Third-Party
                Petitioner.



       Petitioner Fondation Erol ("Petitioner"), by and through its undersigned counsel,alleges
as follows:

       1.      Petitioner is a charitable foundation organized under the laws of Switzerland, with

its principal place of business at 10 Rue d'Italie, 1204, Geneva, Switzerland. Petitioner provides

financial support to programs fighting hunger and poverty, and promoting human rights,

education and environmental protection, principally in the United States, Latin America, and

Africa. As more fully set forth below, Petitioner is assignee of, and successor to, the interests of

its wholly-owned investment entity, PRIM Investment 2 SARL, as a Limited Partner in Boston

Capital Ventures IV, LP ("Ventures IV").

       2.      On April 30, 2021, Petitioner received a letter from the United States Attorney's

Office for the Southern District of New York advising that a Preliminary Order of Forfeiture as

to Substitute Assets (the "Notice") had been filed in this proceeding with respect tofunds seized

from Ventures IV and Boston Capital Ventures V LP. The Notice advised Petitioner that it "may

have a legal interest in assets seized in connection with" the Preliminary Order. A true and




                                                 1
         Case 1:18-cr-00693-RMB Document 308 Filed 05/27/21 Page 2 of 5




accurate copy of the Notice is attached hereto as Exhibit A. The Preliminary Order was entered

in connection with the prosecution of Harald Joachim von der Goltz ("Defendant").

       3.      On or about December 5, 2019, the Defendant was charged in nine counts of a

Superseding Indictment (the "Indictment"), which included a forfeiture allegation seeking

forfeiture of all property constituting, or derived from, proceeds traceable to the offenses charged

in Counts Two and Three of the Indictment.
       4.      The Indictment also contained a substitute asset provision pursuant to which, if, as
a result of Defendant's actions or omissions forfeitable property cannot be located or obtained, the

United States may seek the forfeiture of any other property of Defendant.

       5.      On or about February 18, 2020, Defendant pleaded guilty to Counts One through

Nine of the Indictment.

       6.      On or about May 27, 2020, Defendant entered into a sentencing agreement with
the United States in which he admitted the forfeiture allegation and agreed to forfeit, among

otherproperty, "any and all interest held by Revack Holdings Foundation and any entity in which

Revack Holdings Foundation has an ownership interest in including ... Boston Capital Ventures

IV LP…"

       5.      Upon information and belief, the United States seized funds held by Boston
Capital Ventures IV, LP, i.e., Ventures IV, as substitute assets.
       6.      On or about December 7, 2020, PRIM Investment 2 SARL ("PRIM") and its sole

shareholder, Petitioner, entered into an Assignment and Assumption Agreement, pursuant to

which PRIM, asAssignor, assigned to its sole shareholder, Petitioner, as Assignee, all of PRIM's

limited partnership interest in Ventures IV (the "Transferred Interest"), representing a total
capital commitment of $706,200, all of which had been contributed to Ventures IV as of the date

of the assignment. A true and accurate copy of the Assignment and Assumption is attached

hereto as Exhibit B.

       7.      On or about December 12, 2020, Boston Capital Partners LLC, as the General

Partner of Ventures IV, consented to the assignment and transfer of the Transferred Interest and



                                                 2
          Case 1:18-cr-00693-RMB Document 308 Filed 05/27/21 Page 3 of 5




among other things confirmed that the full capital commitment had been contributed and that "all

distributions, capital account credits and other payments made in connection with ownership of

the Transferred Interest from the date hereof shall be payable and paid to or for the benefit of the
Assignee," i.e., Petitioner. See Exhibit B. Upon information and belief, the managing member of

Boston Capital Partners LLC was Johan von der Goltz, an alias for Defendant.

        8.      At all times since in or about September 1, 2000, the Transferred Interest which

Petitioner now holds has constituted a 1.7156800% share of Ventures IV. This partnership share

is reflected in the most recent Schedule K-1 provided to Petitioner's Assignor, PRIM, on or about

June 24, 2020. A true and accurate copy of the K-1 is attached hereto as Exhibit C. As a result

of its partnership share, Petitioner is entitled to fully participate in all outstanding and future

distributions by, or of the assets of, Ventures IV on a pro rata basis.

        9.      Upon information and belief, Venture IV's 2020 K-1 has not been prepared as of

the filing of this Petition.

        10.     Pursuant to 21 U.S.C § 853(n)(2), "[a]ny person, other than the defendant,

asserting a legal interest in property which has been ordered forfeited to the United States

pursuant to this section may, within thirty days…petition the court for a hearing to adjudicate the

validity of his alleged interest in the property." Petitioner is the valid holder of such interest and

timely files this Petition.

        11.     Pursuant to 21 U.S.C. § 853(n)(6), if after holding such a hearing:

                [T]he court determines that the petitioner has established by a preponderance of
                the evidence that:

                (A)      the petitioner has a legal right, title, or interest in the property, and such
                right, title or interest renders the order of forfeiture invalid in whole or in part
                because the right, title, or interest was vested in the petitioner rather than the
                defendant or was superior to any right, title or interest of the defendant at the time
                of the commission of the acts which give rise to the forfeiture of the property
                under this section;

                The court shall amend the order of forfeiture in accordance with its determination.




                                                     3
         Case 1:18-cr-00693-RMB Document 308 Filed 05/27/21 Page 4 of 5




       12.      The Petitioner holds such an interest and is entitled to the relief provided by 21

U.S.C. § 853.

       WHEREFORE, Petitioner, Fondation Erol, by this Petition, respectfully requests the

entry of an Order, pursuant to 21 U.S.C. § 853:

                (i)     setting a hearing to adjudicate the validity of the Petitioner's interests in

the assets of Ventures IV;

                (ii)    determining that the Petitioner has a legal right, title and interest in the

assets of Ventures IV and such right, title and interest renders the order of forfeiture invalid in

whole or in part because the right, title and interest was vested in the Petitioner rather than the

Defendant or was superior to any right, title or interest of the Defendant at the time of the

commission of the acts which gave rise to the forfeiture of the property, and/or is a bona fide

purchaser of the right, title or interests in the property and was at the time of the purchase

reasonably without cause to believe that the property was subject to forfeiture;

                (iii)   amending the order of forfeiture in this action to exclude Petitioner's

property from forfeiture to the United Stated and returning to Petitioner its pro rata share of

Venture IV funds seized by the government; and

                (iv)    granting such other and further relief as this Court deems appropriate

under the circumstances.

 Dated: New York, NY                            Respectfully submitted,
        May 26, 2021                            WITHERS BERGMAN LLP

                                        By:
                                                /s/ Martin J. Auerbach
                                                Martin J. Auerbach
                                                Of Counsel
                                                430 Park Avenue
                                                New York, NY 10022
                                                Tel: (212) 848-9811
                                                Fax: (212) 824-4201
                                                martin.auerbach@withersworldwide.com

                                                Attorneys for Fondation Erol




                                                   4
          Case 1:18-cr-00693-RMB Document 308 Filed 05/27/21 Page 5 of 5




                                     VERIFICATION

         Fondation EROL declares under penalty of perjury under the laws of the United

Statesof America that the foregoing Petition is true and correct.

Dated:    26 May, 2021

                                                  Fondation Erol

                                                  _________________________
                                                  By: Nathalie Rehm
                                                  Member of the Board




                                              5
